Citation Nr: 0121316	
Decision Date: 08/22/01    Archive Date: 08/27/01	

DOCKET NO.  93-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.  

2.  Entitlement to an increased rating for residuals of a 
left tibia and fibula injury, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1970.  

This matter arises from various decisions rendered since 
April 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In the aggregate, 
these declined to reopen a previously denied claim for 
service connection for multiple sclerosis, and increased the 
20 percent disability rating for residuals of an injury to 
the left tibia and fibula to 30 percent.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

By decision dated in May 2000, the Board denied the claims 
now pending on appeal.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  This resulted in a joint motion for remand and to 
stay further proceedings submitted to the Court by the 
appellant and the Secretary of Veterans Affairs.  By order 
dated February 5, 2001, the Court granted the joint motion, 
vacated the Board's May 2000 decision, and remanded the 
matters to the Board for further action consistent therewith.  


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Moreover, VCAA was enacted during the pendency of 
this appeal, and the RO has not had an opportunity to 
consider its effect upon the issues now pending.  VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In June 1995, a VA radiologist noted a possible 
stress fracture of the veteran's proximal left tibia.  He 
further indicated that a bone scan might be useful for 
further evaluation.  On July 4, 1995, an examining physician 
agreed with the radiologist, stating that "[t]he reason for 
this would simply be to tell whether or not [the veteran] was 
having new or ongoing problems with the left knee, the nature 
of which had not been previously elucidated."  Despite this, 
a bone scan was not accomplished. 

Prior to further appellate consideration, the veteran should 
be afforded further VA examination regarding residuals of an 
injury of the left tibia and fibula for the following 
reasons.  All symptomatology related to this disability must 
be specified in detail.  If separate and distinct 
symptomatology relates to the same injury, separate ratings 
may be applicable.  Additionally, the symptomatology 
associated with the veteran's service-connected left knee 
disability must be distinguished from any etiology that is 
nonservice connected in nature.  As noted in the joint motion 
for remand, "[t]his is particularly important in light of the 
1998 VA examiner's statements that it was not possible to say 
how much of the appellant's current left leg disability was 
attributable to his service-connected condition as opposed to 
his nonservice-connected condition."  Moreover, in June 1999, 
a VA examiner indicated that the veteran's service-connected 
left leg disability precluded him from obtaining gainful 
employment.  Following further examination, the examining 
physician should be requested to offer his opinion in this 
regard; he also must furnish a complete rationale for his 
opinion.  

In September 1996, the Board noted that the appellant's 
service medical records had been lost, and remanded the case 
to the RO so that further attempts could be made to secure 
the veteran's "clinical" records, noting that they were 
stored separately from his service medical records.  However, 
the RO did not specifically ask for "clinical" records, but 
instead requested service medical records and hospital 
records.  The RO must attempt to secure all records not 
previously associated with the claims file, in particular, 
the veteran's "clinical" records, to ensure the adequacy of 
the record, and to ensure compliance with the Board's remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

In the joint motion for remand granted by the Court, the 
parties noted that the veteran was released from active duty 
in April 1970, but was not actually discharged until 1972.  
The question of whether the veteran's active military service 
extended beyond April 1970 has not been addressed by either 
the RO or the Board.  For the Board to address this matter 
prior to consideration by the RO might prejudice this aspect 
of the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As such, the provisions of 38 C.F.R. 
§ 3.307(a)(2) as it applies to this matter must be addressed 
by the RO prior to further appellate consideration to ensure 
that the appellant is accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The National Personnel Records Center 
should be contacted and requested to 
furnish all available "clinical" records 
of the veteran's hospitalization in 1970 
at the San Diego Naval Hospital and his 
hospitalization at the Wright-Patterson 
Air Force Medical Center in 1971.  All 
records received should be made a 
permanent part of the appellate record.  
Alternatively, if no additional records 
are forthcoming, the claims folder should 
be annotated accordingly.  

2.  The veteran should be requested to 
undergo a special VA orthopedic 
examination.  The claims folder must be 
available to, and be reviewed by, the 
examining physician in conjunction with 
the examination.  All indicated tests and 
studies, to include a bone scan of the 
left tibia and fibula, should be 
performed.  All findings should be set 
forth in detail.  The examiner should 
attempt to differentiate between 
symptomatology attributable to a 
nonservice-connected disability and that 
attributable to residuals of injury to 
the left tibia and fibula.  The examiner 
should also describe any limitation of 
motion of the left lower extremity.  He 
should express an opinion as to whether 
pain associated with the veteran's 
service-connected left leg disability 
significantly limits the functional 
ability of that extremity during 
flareups.  If so, the extent of the 
limitation should be expressed in terms 
of the additional loss of range of 
motion.  The examiner should also 
indicate whether, as a result of 
service-connected disability of the left 
lower extremity, the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  If feasible, the 
examiner should express these 
determinations in terms of the additional 
loss of range of motion due to any 
weakened movement, excess fatigability or 
incoordination.  The examiner is also 
requested to comment on the impact of the 
veteran's service-connected left leg 
disability on his ability to secure or 
follow a substantially gainful 
occupation. A complete rationale should 
be given for each opinion and conclusion 
expressed.  

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  The issue of the veteran's 
entitlement to an increased rating for 
residuals of injury to the left tibia and 
fibula pursuant to both schedular and 
extraschedular provisions should be 
readjudicated.  Additionally, the 
question of the applicability of 
38 C.F.R. § 3.307(a)(2) as it applies to 
the date that the veteran was discharged 
from military service as a factual matter 
must be adjudicated.  

5.  If the benefits sought on appeal are 
not granted, both the veteran and his 
attorney should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to comply with the 
Court's February 2001 order; the Board intimates no opinion 
as to the final outcome warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



